 TURNER CONSTRUCTION CO. 451Turner Construction Co. and Nicholas Fabrizio and Robert Faria.  Cases 19ŒCAŒ27478Œ1 and 19ŒCAŒ27478Œ2 June 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS SCHAUMBER AND WALSH On September 13, 2002, Administrative Law Judge Thomas M. Patton issued the attached decision.  Charg-ing Party Fabrizio filed exceptions and a supporting brief.  The Respondent filed an answering brief.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.  Michelle Frank, Esq. and Daniel Sanders, Esq. for the General Counsel.                                                                                                                      1 Charging Party Nicholas Fabrizio has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We agree with the judge™s conclusion that deferral to the arbitration award is warranted under the criteria and the burden of proof set forth in Olin Corp., 268 NLRB 573, 574 (1984).  In adopting the judge™s decision, we emphasize that the General Counsel has failed to show that the contract issue is not factually parallel to the unfair labor prac-tice issue, or that the arbitration panel was not presented generally with the facts relevant to resolving the unfair labor practice issue.  The con-tract issue was whether the Respondent™s treatment of the Charging Parties on March 14, 2001, violated provisions of the collective-bargaining agreement, including Appendix 6 (Substance Abuse Policy), relating to drug testing based upon suspicion, and requiring notification to the Union of drug testing under certain circumstances.  The unfair labor practice issue was whether the Respondent™s treatment of the Charging Parties on March 14, 2001, violated their statutory rights, including their alleged right to the presence of a union representative during an investigatory interview in which the Respondent allegedly demanded that the Charging Parties submit to drug testing.  These issues can both be resolved by the same set of facts, i.e., the actions of the Respondent™s supervisors and the Charging Parties on the morning of March 14, 2001, when the Respondent began investigating a report that the Charging Parties had been smoking marijuana in a car near one of the Respondent™s projects.  Accordingly, we agree with the judge that the General Counsel has not shown by a preponderance of the evidence that the contract and unfair labor practice issues were not factually parallel. William G. Jeffery, Esq., of Seattle, Washington, for the Re-spondent.  DECISION STATEMENT OF THE CASE THOMAS M. PATTON, Administrative Law Judge.  This case was tried in Seattle, Washington, on December 20 and 21, 2001.3 Individuals Nicholas Fabrizio and Robert Faria each filed charges on April 10, 2001. On September 28, 2001, the Regional Director issued an Order consolidating cases, consoli-dated complaint, and notice of hearing consolidating the cases for hearing. The complaint alleges violations of Section 8(a)(1) and (3) of the National Labor Relations Act (the Act) by Turner Construction Co. (the Employer, Respondent, or Turner). The Employer denies any violation of the Act and pleads af-firmative defenses, including deferral to a final and binding award under the terms of a collective-bargaining agreement.  On the entire record, including my observation of the de-meanor of the witnesses4 and after considering the briefs filed by the General Counsel and Respondent I make the following FINDINGS OF FACT I. JURISDICTION The Employer is a corporation with a place of business in Seattle, Washington, where it is engaged in the business of construction and construction management. The Employer admits and I find that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. II. THE LABOR ORGANIZATION INVOLVED The Employer admits and I find that Laborers International Union, AFLŒCIO, CLC (the Union) is a labor organization within the meaning of Section 2(5) of the Act. III. THE ALLEGED UNFAIR LABOR PRACTICES A. Introduction A unit of Turner™s business is the Northwest District, which has a Special Projects Division (SPD) that handles smaller pro-jects including improvement work within buildings. Most of the SPD work is subcontracted. One SPD project was tenant im-provement work at a building in Seattle, Washington (the Pro-ject). On March 14, Turner™s manager at the Project was Jim Rucker. Laborers Fabrizio and Faria were the only two craft employees of Turner on the Project at that time. Rucker™s im-mediate supervisor was Tim Charoni, the general superinten-dent of SPD. Shannon Sellers was safety director for the Northwest District.  The Project was completed the first week of April, leaving only ﬁpunchless workﬂ, which Rucker described as sub-trades  3 Unless otherwise indicated, all dates are in 2001. 4 In assessing credibility, testimony contrary to my findings has not been credited, based on a review of the entire record and consideration of the probabilities and the demeanor of the witnesses. See NLRB v. Walton Mfg. Co., 369 U.S. 404, 408 (1962). 339 NLRB No. 63  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 452doing touchup painting5 and miscellaneous repairs, which was completed by the end of April. The work being performed by 
laborers was completed by April 6, and they were laid off at 
that time. 
The complaint alleges that Turner violated Section 8(a)(1) 
and (3) by discharging Fabrizio and Faria on March 14, because 
they refused to submit to a drug test. Fabrizio and Faria were 
represented by the Union at the project and covered by a collec-
tive-bargaining agreement (the contract).
 The contract has de-tailed substance abuse and drug te
sting provisions, as well as a grievance procedure providing for final and binding resolution 
by a board of conciliation.  
The contract is a master agr
eement between the Associated 
General Contractors of Washington and the Washington and Northern Idaho District Council 
of Laborers. The contract was in effect at all relevant times. Under the terms of the contract 
Laborers Local 242 represented Fabrizio and Faria at the pro-
ject. The master agreement provided for an exclusive hiring 
hall, which required the employers to obtain employees through 
the constituent union offices. The validity and applicability of 
the contract are not at issue. 
Tom Gerlach is a Turner vice president. On March 13, Ger-
lach had a telephone conference call with Charoni and Sellers 
and advised them that he had received an anonymous report 
that Fabrizio and Faria had b
een smoking ﬁpotﬂ (marijuana) in 
a car near the Project. Gerlach expressed concern regarding 
potential liability by Turner if the report was not investigated 
and something occurred on the jobsite involving either of the 
employees. It was decided that 
Charoni and Sellers would visit the project the following day. Charoni and Sellers testified that 
Fabrizio and Faria would have been subject to discipline for 
smoking marijuana on the job.  B. March 14 On the morning of March 14, Charoni and Sellers met with 
Rucker at the project. Rucker was advised of the situation and 
Rucker then found Fabrizio and Faria and had them come to the 
Turner office at the project.  When Fabrizio and Faria arrived at the office there was a 
brief exchange between the five men. Rucker recalled that a 
brief discussion of the drug issue began in the office and that a 
decision was made to continue th
e discussion outside the office. The other witness did not recall the issue being broached with 
the employees in the office. In any case, Sellers and Fabrizio 
then walked to a location in the building where they had a con-
versation regarding Fabrizio taking a drug test. At the same 
time Charoni and Faria went to a different location in the build-
ing where they had a separate
 conversation regarding Faria taking a drug test.  1. Faria™s account  Faria testified that after going with Charoni to a location 
away from the others, Charoni told him that the Employer had 
received an anonymous telephone report that Fabrizio and Faria 
were smoking marijuana in Fabrizio™s car in front of the jobsite. 
Faria related that Charoni said that if he wanted to prove him-                                                          
 5 The transcript is corrected to delete the comma between the words 
ﬁtouchupﬂ and ﬁpaintﬂ in L. 6, p. 259.
 self innocent, he needed to go with Charoni at that time and 

take a urine test for drugs. According to Faria he told Charoni 
that it was a lie and that he did not want to take any test until he 
knew who had made the report 
and that he wanted a union business agent present. Faria testif
ied that Charoni told him that 
he was not obligated to bring Faria his business agent and that 
Faria™s only choice was to take 
the test and prove himself inno-
cent. Faria stated that Rucker then came up and a few moments 
later Sellers joined them and 
asked Faria whether he was going to take the drug test. Faria testified that he told Sellers that he 
was not going to take the drug test until his accusers were iden-
tified and he had a chance to talk to his business agent. Faria 
said that he then walked away
 with Rucker, who encouraged him to take the test. Faria testified that he then left the site 
without further discussions with 
management. He testified that it was his belief that he was disc
harged since he had refused to take the drug test. Faria testified that he would have passed the drug test.  2. Fabrizio™s account Fabrizio testified that after going with Sellers to a location 
outside the office Sellers stated that the Employer had received 
phone calls reporting that Fabrizio and Faria had been smoking pot on the job. According to Fabrizio, he denied the accusation, 
but Sellers replied that he wanted Fabrizio to go with him to 
take a drug test. Fabrizio testifie
d that at one point after Sellers kept insisting that Fabrizio take a drug test, the following ex-

change took place  You know, Shannon, this is bullshit. I never did that. I never 
did anything like that.ﬂ  And he said, . . . ﬁJust come with me 
and take the test and prove your
self.ﬂ  And I said, ﬁI™m not 
going to take any test. I want to face my accuser.ﬂ Then he 
said something, he said some
thing about Tom Gerlach said that I needed to do this. I needed to come down here and get 

you to do that. And I go, ﬁYou tell Tom Gerlach that I didn™t 
think it was any of his business of what I do. If I dance show 
tunes in my living room, it™s none of his business.ﬂ And he 
said that Tom Gerlach thinks that™s his business. And then we 
started arguing. I started getting silly because I just didn™t trust 
Shannon™s credibility at that point. He saidŠHe did say at 
one point, ﬁOkay, I™m your accuser.ﬂ  And then I thought, 
well, this is pretty ridiculous. And I told him I™m not, you 
knowŠI said whenŠI know what I told him about Tom Ger-
lach. It was that, ﬁYou tell Tom Gerlach that what I do when I 
go home is none of his business. The next time you come 
down here to harass me, bring my Business Agent. 
 Fabrizio testified that Sellers said that he was not required to 
do either one and that he told Sellers that under those condi-
tions he was not going to take a drug test. Fabrizio related that 
believing that he had been terminated, since he had refused to 
take the drug test, he picked up his tools and personal belong-ing and left the site. Just before leaving he said he had a final 
conversation with Rucker who asked if he was going to take the 
drug test. Fabrizio testified that he had no reason to believe that he would not have passed the drug test.  TURNER CONSTRUCTION CO.  4533. Charoni™s account Charoni testified that he began his discussion with Faria by 
describing the anonymous phone 
call and why he was there. 
Charoni said that he then asked Faria if he smoked pot and 
Faria said that he did not. When Faria said that he did not 
smoke pot, Charoni testified, ﬁAnd I said well great, then would you have a problem taking a drug test so we can just put this all 

behind us and get on with the work of doing the job and he said 
no I wouldn™t have a problem doing that.ﬂ  Charoni said that 
they discussed the issue some 
more and Faria began to get up-
set, and that his upset increased when Rucker walked up. 

Charoni did not recall Rucker having anything to say. Charoni 
recalled Sellers then walking up, at which time Charoni asked 
Faria to step outside while he talked to Sellers. According to 
Charoni, he learned that Fabrizio
 had left and they discussed 
what they should do. Charoni testified that he and Sellers 
walked toward the place where Sellers had talked with Fabrizio 
and found that Faria had also left.  Charoni specifically denied that he told either Fabrizio or 
Faria that they had to take a drug test to stay employed and 
denied that Faria ever indicated that he wanted a union repre-
sentative.  4. Sellers™ account Sellers described his conversation with Fabrizio as follows  I explained why I was there, 
I explained about the phone call from Mr. Gerlach and an anonymous
 caller, I stated that I was 
on Nick™s side, I understood that it was an anonymous call. 
 Nick was upset immediately, 
he wanted to know who it was that had called. I told him again that I didn™t know who it was 
that the person did not want to identify himself to Mr. Ger-
lach. That my concern was not really who had called but to 
find out what the issue was about, to get his comments.  Nick said it was BS, he was ve
ry upset. He stood up, he was 
sitting, resting on a packing crate if I recall there, he stood up, 

he had a cell phone and some keys attached to his belt or 
something and he took those off and put them down on the 
crate and said something like I don™t have to put up with this 
bull and what I do at home on my own time is my own busi-
ness. 
 And I remember trying to get him to calm down and he said 

something like I am out of here and was walking away. I 
asked him to come back and said 
lets talk this through, lets re-solve the issue. I believe I had something like you know, the 
easiest way to put this to rest, the quickest way, would you go 
down and take a test and he sa
id I don™t have to, I don™t want to.  And then it was either when he was walking out the door he 
made the statement to me well I couldn™t pass a piss test any-
way and that was basically the 
end of our conversation. The whole thing took maybe three or four, five minutes at the 
maximum. 
 Sellers specifically denied that he told either Fabrizio or 
Faria that they had to take a drug test to stay employed and 
denied that Fabrizio ever indicated that he wanted a union rep-
resentative. He testified that after Fabrizio walked away, he 
went to where Charoni and Faria had gone to talk. Sellers re-lated that when he arrived at that location, Rucker and Faria left 
the area while Charoni and Sellers talked. Rucker thereafter 
returned and told them that Faria had left. 
5. Rucker™s account Rucker testified that he initially stayed in the office and then 
left the office and walked to where Fabrizio and Sellers were 

talking and after a few minutes walked to where Faria and 
Charoni were talking. Rucker related that Sellers was urging 
Fabrizio to take the drug test to put the matter to rest and Fabri-
zio was contending that he a
nd Faria were being unjustly ac-
cused and that they had a right to know who their accusers 
were. Rucker related that in the portion of the Faria-Charoni 
discussion he recalled Faria was upset about the accusations and believed that he was bei
ng set up and that Charoni was asking him to take the test. Rucker testified that while he was present during the separate discussions Sellers and Charoni ha
d with Fabrizio and Faria, he never heard either Sellers or Charoni indicate to either of the 
employees that they had to take the drug tests to retain their 
employment, he further testified 
that neither Fabrizio nor Faria 
ever asked to have a union representative present or ask if they 
could call their union representative.  C. The Grievances 
Keith Kilbourn was the elected
 business manager for Labor-ers Local 242. As business manager Kilbourn oversaw the busi-
ness of the local. He handled grievances that were filed by 
Fabrizio and Faria relating to the March 14 events. Kilbourn 
learned of their situation in a telephone conversation with busi-
ness agent Terry Seals, who had been called by Fabrizio. Kil-
bourn met with Fabrizio and Faria. His credible testimony re-
garding what they told him was as follows 
 Q. All right. What do you recall him telling you? 
A. Basically, that they wereŠThe Employer came to 
them, and I believe it was one
 other superintendent or whatever. They had split them off to separate rooms. They 
were asked ŠThey said that they had received an anony-
mous tip from a sub or somebody that they were doing 
drugs on the job, doing marijuana, I believe, is what they 
said they were using or whatever, and that these guys had 
smelled it on other jobs, and it wasn™t quite clear if they 
had smelled it on this job or whatever, but anyway, Shan-
non or Turner Construction took the position that they felt 
that they needed to go drug test these guys. 
Q. Did you counsel or indicate to these guys, these 
gentleman, sorry, about walking off the job? 
A. Oh, the first day I met with them, they kind of ex-
plained their situation and I asked them what was, you 
know, did Turner say that you were fired, and the answer 

was no, that apparently there was a disagreement, and 
when I say disagreement, appa
rently words were being ex-
changed that were heated to a certain extent, and I believe 

it was Nick that said that he handed Shannon his keys and 
said, ﬁI™m out of here.ﬂ  And what I told him was, ﬁHey, 
look, don™t ever walk off the job. You make sure that the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 454employer terminates you. You make sure he says you™re 
fired or you can™t work here or something of that nature.ﬂ  
I also told them that, you know
, if there is a problem like 
that, make sure you get a hold of us, and we will come on 
down and try to take care of it. 
. . . . Q. Now during this meeting you have been telling us 
about, did Mr. Fabrizio or did Mr. Faria ever tell you that 
they asked Turner to have a representative from their Un-
ion present on the 14th and that request was denied? 
A. Not to me. 
 The meeting lasted at least an hour. Kilbourn gave Fabrizio 
and Faria grievance forms. The employees took the forms with 
them. On March 20, each of the employees returned completed 

grievance forms to Kilbourn, together with a narrative account 
of what happened on March 14. The grievance form is on a single piece of 8-1/2 x 11 paper 
and approximately one-third of 
the form consists of 15 lines 
provided for a description of the nature of the grievance. On 

each of the completed grievance forms a ﬁfiredﬂ box is selected 
and in the space provided to describe the nature of the griev-
ance each merely references article and section numbers of the 
contract. The employees™ provided detailed accounts of their 
versions of the March 14 events in separate narratives submit-
ted to Kilbourn with the grieva
nces. Fabrizio™s narrative con-cluded with a description of hi
s asserted request for a union representative. That portion read as follows 
 After vehemently denying the 
allegations, I asked for my un-
ion business representative and told him I wanted to confront 
my accuser. Mr. Sellers would not oblige, saying he was not 
obligated to do anything. Shannon Sellers gave the choices of 
taking an illegal drug test or having to leave the job. I found it 
necessary to end the hostility of the workplace and left the job 
immediately. 
 The portion of Faria™s narrative concluded with a description of his asserted request for a 
union representative. That portion read as follows 
 After vehemently denying the 
allegations, I asked for my un-
ion business representative and told him I wanted to confront 
my accuser. Mr. Charoni would not oblige, saying he was not 
obligated to do anything. Tim Charoni gave the choices of 
taking an illegal drug test or having to leave the job. I found it 
necessary to end the hostility of the workplace and left the job 
immediately. 
 Following unsuccessful efforts by the Union and Employer 
to resolve the grievances at step one, they were heard by a 
board of conciliation on April 17. Determination by a board of 
conciliation is the final step in the contractual dispute resolution 
process and is final and binding 
on the parties. The board of conciliation consisted of four persons, two designated by the 
Union and two designated by the Employer. (The contract pro-
vides for appointment of a fifth member if necessary to reach a 
majority decision.) Kevin Ci
mmery and Chuck O™Halloran 
were designated by the Union to serve on the panel. At the time 
the grievances were heard Ci
mmery was busine
ss manager of Laborers Local 242 and O™Halloran was field representative and dispatcher for Laborers Local 440. Two management rep-resentatives employed by othe
r employers were designated by 
Turner. There is no evidence that Faria or Fabrizio at any time 
objected to the persons designated to sit on the panel. Those present for the board of adjustment hearing on April 17, included Sellers, Fabrizio, Faria, Kilbourn, and Noel McMurtray, the Union™s attorney. The hearing lasted about an 

hour and a half. Kilbourn and McMurtray presented the case for 
the employees. 
Kilbourn credibly testified that
 the grievances and the narra-tives of both Fabrizio and Faria were submitted to the board of 
conciliation as a part of the Union™s presentation at the April 17 
hearing.6  Faria and Fabrizio could not recall one way or the other 
whether the question of union re
presentation was discussed at the hearing. The two board of 
adjustment members 
desig-nated by the Employer were not called to testify. McMurtray 
and Kilbourn testified that McMurtray
 briefly addressed the 
issue. Kilbourn thought McMurtray 
might have raised the issue early in the hearing. McMurtray testified that during the hear-
ing the participants were arguing over the drug policy, liability, 
jobsite safety, procedural issues, probable cause, and the pro-
ceedings were not moving along. He 
testified that at that point he observed that an additional procedural problem that had to 

be considered was that the employees had a right to have a 
union representative and they were denied that right, but he did 
not otherwise address union representation at the hearing. The 
contract has a number of detaile
d requirements relating to drug testing procedures, including a requirement that when an em-

ployee is transported to an exam site for drug testing
 based upon suspicion, the Employer is required to notify the Union. I 
found McMurtray™s testimony on this question of when and 
how he raised the union representation issue during the hearing 
to have been the most reliable and credibly offered version.  
McMurtray testified that he 
did not address the narrative 
statements of Faria and Fabrizio in his presentation at the hear-
ing because he did not believe the statements to be true. 
McMurtray credibly testified that
 he had interviewed Faria and 
Fabrizio on March 17, and they 
never claimed that they had 
requested a union representative, even after he explained their 
Weingarten rights.7 As previously noted, Faria and Fabrizio had 
                                                          
 6 Faria initially testified that to th
e best of his memory his grievance 
and narrative were both presented to the board of adjustment. Later he 
claimed that he had no ﬁspecific memoryﬂ of whether the narrative was 
given to the Panel. Fabrizio testified that he ﬁdid not rememberﬂ any 
facts being presented with respect to
 his request for a union representa-
tive. The board of adjustment hear
ing was held one week after Faria 
and Fabrizio each had filed unfair la
bor practice charges that alleged a denial of union representation. The 
testimony of Faria and Fabrizio on 
this question of fact was less convincingly offered and is less probable 
that the credited testimony of Kilbourn. I credit Kilbourn on this issue 
despite McMurtray™s uncertainty whether Faria™s narrative was submit-
ted to the panel. I was not favorably
 impressed with the demeanor of 
either Faria or  Fabrizio and to the extent their testimony conflicts with 
the testimony of Kilbourn or McMurt
ray regarding the proceedings of 
the Board of Adjustment, I am convinced that Kilbourn and McMurtray 
were more accurate and truthful.  
7 NLRB v. J. Weingarten, Inc.,
 420 U.S. 251 (1975). 
 TURNER CONSTRUCTION CO.  455also not described a demand for a union representative when 
they met earlier with Kilbourn.  
The Board of Conciliation issued a written award based upon 
a unanimous decision on March 23. The award reads as fol-lows: Nicholas Fabrizio & Robert Faria Grievance 17 April 2001  Lump Sum Payment to Nick Fabrizio & Robert 
Faria of $1700 each (No HRs Œ no benefits) Turner does not have to reinstate these laborers but 

they are eligible for rehire/dispatch to future 
Turner projects. 
Turner Construction is advised to review their drug 
testing procedures. This agreement will be kept confidential by all in-

volved parties. There is no guilt or wrongdoing assigned to any of 
the parties.  All four members of the panel signed the decision on April 23. Faria and Fabrizio do not deny having been informed of the 
decision. There has been no contention that the Employer has 
not complied with the board of adjustment award. Laborer 
work on the Project had been completed on April 6, prior to the 
Board of Adjustment hearing, and the laborers hired to replace 
Fabrizio and Faria had been laid off. The record does not show 
that the Employer had a practi
ce of moving employees in the 
positions held by Faria and Fabrizio from job to job. 
The Employer issued checks for the payments specified in 
the decision. Fabrizio™s check was received as an exhibit. It is 
dated May 3, and is accompanied by a pay statement indicating 
that it was for ﬁspecial payﬂ with a gross pay figure of $1700, 
with deductions limited to customary tax items.
8 The net 
amount of the check was $1244.67. Fabrizio testified that he 
received and cashed the check.  
Faria testified that he received and cashed a $1700 check 
from the Employer. He testified that he was given the check by 
a business agent at the union hall after receiving a call, but he 
claimed to not remember who gave
 it to him and that he did not know what the check was for. Faria™s check is not in evidence. 
It appears likely that his check had tax deductions like those 
made from Fabrizio™s check.  D. The Deferral Issue 
The gravamen of the complaint is that the Faria and Fabrizio 
were discharged for refusing to 
cooperate with the employer in 
an investigatory interview wit
hout union representation. An employee™s insistence upon union representation at an em-

ployer™s investigatory intervie
w that the employee reasonably 
believes might result in disciplinary action is protected con-

certed activity. 
NLRB v. J. Weingarten, Inc., 420 U.S. 251 (1975). The General Counsel contends that the drug tests pro-
posed by the Employer fa
ll within the purview of Weingarten. While there is no reported case where the Board has applied 
Weingarten to drug testing, the contention is fairly arguable. 
                                                          
 8 Other categories listed on the pa
y stub for which deductions were 
not made appear to be for fringe 
benefits and voluntary allotments.  
See 
Systems 99
, 289 NLRB 723, 724Œ727 (1988); cf. 
Mashkin Freight Lines, 272 NLRB 427 fn. 4 (1984). Whether deferral is appropriate is a threshold question, which must be decided in the negative before the merits of the 
unfair labor practice allegations are considered. 
L. E. Myers 
Co., 270 NLRB 1010 (1984). I have not resolved the credibility 
issues necessary to decide the case on the merits, before ad-
dressing the deferral issue. See 
Blue Cross Blue Shield, 286 NLRB 564, 582 (1987). Moreover, I have not determined whether the evidence, viewed in a light most favorable to the 
General Counsel, would establish a violation on the merits.  The Board will defer to the decision of arbitration proceed-
ing when four criteria are satisfied. They are: (1) the arbitration 
proceedings were fair and regular; (2) the arbitrator was pre-
sented generally with the facts relevant to resolving the unfair 
labor practice; (3) the decision is not repugnant to the Act; and 
(4) all parties agreed to be bound. 
Spielberg Mfg. Co., 112 NLRB 1980 (1955); Raytheon Co., 140 NLRB 883 (1963). The Board further refined the criteria for deferral and the 
burden of proof in Olin Corp., 268 NLRB 573, 574 (1984), 
stating  Accordingly, we adopt the following standard for deferral to 
arbitration awards. We would find that an arbitrator has ade-
quately considered the unfair labor practice if (1) the contrac-
tual issue is factually parallel to the unfair labor practice issue, 
and (2) the arbitrator was presented generally with the facts 
relevant to resolving the unfair labor practice. In this respect, 
differences, if any, between the contractual and statutory stan-
dards of review should be weighed by the Board as part of its 
determination under the Spielberg standards of whether an award is ﬁclearly repugnantﬂ to th
e Act. And, with regard to the inquiry into the ﬁclearly repugnantﬂ standard, we would 
not require an arbitrator™s award 
to be totally consistent with 
Board precedent. Unless the award is ﬁpalpably wrong,ﬂ i.e., 
unless the arbitrator™s decision is not susceptible to an inter-
pretation consistent with the Act, we will defer.  Finally, we would require that the party seeking to have the 
Board reject deferral and consider the merits of a given case 
show that the above standards fo
r deferral have not been met. Thus, the party seeking to have the Board ignore the determi-
nation of an arbitrator has the burden of affirmatively demon-
strating the defects in the arbitral process or award. [footnotes 
omitted]  
 The General Counsel contends 
that the record evidence es-tablishes that deferral is not appropriate on several grounds. 
The General Counsel contends the proceedings were not fair 
and regular, arguing on brief at 18:  In at least one case, the Board has also held that it would not 
defer to awards of joint committees where the members of 
such committees have interests wh
ich were directly in conflict 
with those of the grieving party. 
Brown Co., 243 NLRB 769, 
770 (1979). Here, two of the committee members were man-
agement representatives with interests arguably at odds with 
the Charging Parties, and the c
ontractual decision may be set 
aside on that basis as well. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 456                                                          
The General Counsel does not further explicate the claim 
that the management representativ
es had ﬁinterests arguably at 
oddsﬂ with Faria and Fabrizio. 
The General Counsel™s position is inconsistent with the generally accepted proposition the 
Board defers to such labor-management panels, absent evi-
dence that the members of the 
panel may be arrayed in common 
interest against the individual grievant. See Herman Bros., Inc., 252 NLRB 848 (1980). Moreover, the General Counsel does 
not contend that the panel members designated by the Union, 
who joined in the unanimous decision, had interests in conflict with those of the employees or 
that the Union or the panel was hostile to the employees. The award itself, which was in sig-
nificant measure favorable to the employees and critical of the 
Employer, is inconsistent with 
a conclusion that the panel deci-
sion was based upon unfair consid
erations. The General Coun-
sel does not contend and the evidence does not show that the 
proceedings were procedurally deficient. I conclude that the 
General Counsel has not proven by a preponderance of the 
evidence that the proceedings regarding the grievances of Faria 
and Fabrizio were not fair and regular.  The General Counsel also assert
s on brief at 18. ﬁ[T]he statu-
tory issue concerning 
Weingarten rights is not directly parallel 
to the panel™s consideration on the question of whether the 

parties followed the letter of their contract in requesting em-
ployees to drug test.ﬂ Assuming that
 this is a contention that the 
contract issue is not factually parallel to the unfair labor prac-

tice issue, the record does not support it. To the contrary, the 
evidence is that the contract issue was whether the Employer 
violated the contract by the actions of Charoni, Rucker, and 
Sellers on the morning of March 14, while the unfair labor 
practice issues are whether their actions that morning violated 
the employees™ 
Weingarten rights. It is noted that the contract 
gives union agents a right of access to the jobsite. I conclude 
that the General Counsel has not proven by a preponderance of 
the evidence that the contract issues and unfair labor practice 
issues were not parallel. To the contrary, the record shows that 

the statutory and contract issues were factually parallel. See 
Anderson Sand & Gravel,
 277 NLRB 1204 (1985)  The General Counsel argues that the Panel was not presented generally with the facts relevant to resolving the unfair labor 
practice. As discussed earlier, the credible evidence shows that 
the detailed narrative accounts of the May 14 events prepared 
by Faria and Fabrizio were submitted to the board of adjust-
ment. Moreover, attorney McMu
rtray called the panel™s atten-
tion to the fact there was an issue of the employee™s right to 
union representation. The lack of recollection by the two panel 
members called as witnesses is insufficient to warrant a differ-
ent conclusion. I conclude that the General Counsel has not 
proven by a preponderance of the evidence that the Panel was 
not presented generally with the facts relevant to resolving the 
unfair labor practice. Rather, the evidence shows that the facts 
were presented to the Panel.  The General Counsel contends that the parties had not agreed to be bound. On brief at 18 the General Counsel argues ﬁ[T]he 
‚parties™ who agreed to be bound to the contract which sets 
forth the Panel process were the Employer and the UnionŠnot 
the Charging Parties to this matter.ﬂ No authority is cited in 
support of this argument. The re
quirement that there be agree-ment of the parties refers not to individual discriminatees, but to the union and employer. See 
Great Scott Supermarkets, 206 NLRB 447, 452Œ453 (1973).9 The evidence establishes that the 
parties agreed to be bound. Neither at the hearing nor on brief has the General Counsel 
contended that the award of the board of adjustment is clearly 
repugnant. While the award of the panel is not totally consistent 
with the award that the Board would order if the complaint 
allegations were found to have merit, the evidence does not 
show that the Panel™s award is not
 susceptible to an interpreta-tion consistent with the Act. Indeed, deferral to the award ap-pears to be consistent with protecting the rights of employees, 
while advancing collective bargaining. See 
International Great Lakes Shipping, 215 NLRB 701 (1974). On these findings of fact and conclusions of law and on the 
entire record I issue the following recommended
10ORDER The complaint is dismissed. 
  9 Moreover, the employees filed the grievances and they did not ob-
ject to the panel hearing the grievances, even though they had filed 
unfair labor practice charges prior to the panel hearing. The question of 
whether the panel or the Union was hostile to Faria or Fabrizio was addressed as a part of the issue of
 whether the proceedings were fair 

and regular.  
10 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, th
e findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 

adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 